Citation Nr: 1233938	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-45 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for osteoarthritis of the lumbosacral spine. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tamara Gallagher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, continued a 40 percent evaluation for osteoarthritis of the lumbosacral spine and denied entitlement to TDIU.  

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to July 31, 2012, the Veteran's low back disability manifested orthopedic impairment consisting of pain and severe limitation of motion without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

2.  For the period beginning July 31, 2012, the Veteran's low back disability manifests unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Throughout the claims period, the Veteran's low back disability has manifested neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve.
4.  The Veteran is service-connected for osteoarthritis of the lumbosacral spine, rated as 40 percent disabling for orthopedic impairment prior to July 31, 2012 , 50 percent disabling thereafter and 10 percent disabling for neurological impairment of the right lower extremity; and residuals of a fracture to the mandible, rated as noncompensably disabling. 

5.  The Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for orthopedic impairment from osteoarthritis of the lumbosacral spine for the period prior to July 31, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a 50 percent rating, but not higher, for orthopedic impairment from osteoarthritis of the lumbosacral spine for the period beginning July 31, 2012 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a separate disability rating of 10 percent, but not higher, for neurological impairment of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for a low back strain was granted in a November 1957 rating decision with an initial 10 percent evaluation assigned effective September 18, 1956.  The disability was recharacterized as osteoarthritis of the lumbar spine in a July 1991 rating decision, and the current 40 percent evaluation was assigned in a January 1997 rating decision effective September 5, 1996.  The December 2007 rating decision on appeal continued the 40 percent evaluation.  The Veteran contends that an increased rating is appropriate for his disability as he experiences constant pain and functional impairment with a practical effect of ankylosis of the thoracolumbar spine. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's osteoarthritis of the lumbosacral spine is currently rated as 40 percent disabling under Diagnostic Code 5242 (for rating degenerative arthritis of the spine) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Thus, in order to warrant an increased evaluation under the general rating formula, the Veteran's low back disability must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  

After review of the evidence, the Board finds that the Veteran's low back disability most nearly approximates unfavorable ankylosis of the thoracolumbar spine during the period beginning July 31, 2012.  A July 2012 private examination report shows that the Veteran's spine was fixed in a forward flexed position at  20 degrees and was only capable of forward bending to 4 or 5 degrees.  Other range of motion testing was possible, but extension and rotation were performed with the hip joints and shoulders.  The private physician concluded that the Veteran manifested unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Board finds that a 50 percent rating is appropriate for the Veteran's osteoarthritis of the lumbosacral spine beginning July 31, 2012. 

 The Board has considered whether a total 100 percent evaluation is warranted during the period beginning July 31, 2012.  Under the general rating criteria, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this case, the Veteran is only service-connected for a disability of the lumbosacral spine and the Board cannot rate manifestations of a nonservice-connected cervical spine disability.  A total disability rating under the general rating formula is precluded.  

The Veteran's service-connected disability contemplates involvement of the thoracolumbar discs and the criteria included in the formula for rating intervertebral disc syndrome are for application in this claim.  Under Diagnostic Code 5243, a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In this case, the evidence does not establish, and the Veteran does not allege, that his low back disability results in incapacitating episodes requiring bedrest prescribed by a physician at anytime during the claims period.  He denied experiencing any prescribed periods of bedrest during the April 2010 VA examination, and treatment records from the Veteran's VA and private physicians are negative for prescribed bedrest.  Although the July 2012 private physician found that the Veteran's pain and limited motion were sufficient to warrant a 60 percent rating based on incapacitating episodes, Diagnostic Code 5243 provides for a specific definition of incapacitating episodes that includes prescription by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran has clearly not experienced incapacitating episodes of this nature and an increased rating is not warranted under the criteria pertaining to intervertebral disc syndrome at anytime during the claims period. 

With respect to the period prior to July 31, 2012, the Board finds that the Veteran's thoracolumbar spine was not ankylosed.  Upon VA examinations in February 2007, September 2007, and April 2010, the Veteran was able to flex, extend, laterally flex, and rotate his spine.  Similar findings were noted during examinations by private physicians in May 2005 and January 2007.  The Board notes that during a September 2009 VA examination the Veteran was unable to assume a full standing position and was unable to demonstrate any range of motion of the dorsolumbar spine.  However, the VA examiner at that time concluded that the Veteran's spine was aggravated by symptoms from the nonservice-connected left hip disability, and the Veteran's spine was capable of motion testing at every other examination conducted during the claims period.  Despite the presentation of the disability at the September 2009 VA examination, the Veteran has clearly maintained some useful motion of the lumbosacral spine throughout the claims period, to include during the most recent VA examination performed in April 2010.  The Board therefore finds that the Veteran's inability to perform range of motion testing at the September 2009 VA examination is not truly indicative of the impairment resulting from the service-connected disability during this period.  

The Veteran also contends that during the period prior to July 31, 2012 his low back disability was productive of functional impairment that had the same practical effect as ankylosis.  In a January 2007 medical opinion, a private physician stated that the Veteran's low back disability was "characterized by ankylosis," meaning that it manifested marked stiffness.  However, the private examiner also found that the diagnosis of ankylosing spondylitis was not appropriate in the Veteran's case.  Additionally, the Veteran is essentially arguing that the Board should find his spine is ankylosed based on various functional factors including pain and its effect on his daily life.  While VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis during the period prior to July 31, 2012 when he has retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion prior to July 31, 2012.  

In sum, the Veteran's orthopedic impairment of the thoracolumbar spine is appropriately rated as 40 percent disabling prior to July 31, 2012, and as 50 percent disabling thereafter.  While an increased rating is not warranted for the orthopedic component of this disability prior to July 31, 2012, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that a separate 10 percent rating is appropriate for radiculopathy of the right lower extremity under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran has complained of pain radiating into his right lower extremity throughout the claims period and he was diagnosed with lumbar radiculopathy by his private physician in May 2005 and by the September 2009 VA examiner.  While objective neurological testing was normal at the most recent VA examination in April 2010, the Veteran is competent to report his symptoms and the Board finds his statements and testimony regarding radiculopathy of the right lower extremity credible. A separate 10 percent rating for mild incomplete paralysis of the right lower extremity is therefore warranted under Diagnostic Code 8520 throughout the entire claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's back disability other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's back condition is manifested by symptoms such as pain, severe limited motion, and mild neurological impairment of the right lower extremity.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


TDIU

The Veteran contends that TDIU is warranted in this case as he is unemployable due to his service-connected low back disability.  TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record establishes that the Veteran last worked full-time as a carpenter in 1998.  He continued to work part-time as a construction inspector until approximately 2008 when he reportedly stopped working due to symptoms associated with his service-connected low back disorder.  He also testified during the June 2012 hearing that he graduated from high school, but completed only two years of college.  

The Veteran is service-connected for osteoarthritis of the lumbosacral spine, rated as 40 percent disabling for orthopedic impairment prior to July 31, 2012 and as 50 percent disabling thereafter.  The Veteran is also in receipt of a 10 percent evaluation for neurological impairment of the right lower extremity and residuals of a fracture to the mandible, rated as noncompensably disabling.  As his low back disability is productive of both orthopedic and neurological impairment, both aspects of the disability have a common etiology and are considered one disability for the purposes of 38 C.F.R. § 4.16(a).  The combined rating for his service-connected disabilities is therefore 50 percent for the period prior to July 31, 2012 and 60 percent thereafter.  See 38 C.F.R. § 4.25, Combined Ratings Table (2011).  The Veteran does not meet the minimum schedular criteria for a total rating based on unemployability as required by 38 C.F.R. § 4.16(a) prior to July 31, 2012, but does meet the criteria from that date forward.  

The Board finds that TDIU is clearly warranted for the period beginning July 31, 2012.  The Veteran is in receipt of a 50 percent rating for his service-connected low back disability due to fixation of the lumbar spine and the private physician who examined his spine in July 2012 opined that the Veteran was totally disabled for employment due to his service-connected disability.  With respect to the period beginning July 31, 2012, although the Veteran does not meet the percentage requirements for a grant of TDIU, the Board must consider whether he meets the extra-schedular criteria under 38 C.F.R. § 4.16(b).

In May 2011, the Veteran's claim for TDIU was referred to the Director of Compensation and Pension Service (Director) for extra-schedular consideration.  Such referral is required before the Board can grant TDIU under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  An administrative review of the Veteran's claim was conducted in July 2011, and the Director found that the evidence did not establish entitlement to a total disability evaluation on an extra-schedular basis.  The Director determined that the Veteran's occupational impairment was due to nonservice-connected disabilities.  

The record contains competent medical evidence in support of the Veteran's claim.  The April 2010 VA examiner found that the Veteran's low back disability had significant effects on his occupational and daily activities.  For employability purposes, the Veteran was precluded from occupational activities that required persistent physical activity like walking, standing, lifting, or carrying.  His disability would also effect sedentary employment due to severe pain and difficulty with focus.  In a December 2010 addendum report, the VA examiner specifically found that the Veteran's service-connected lumbar spine disability would most likely render him unable to secure and maintain substantially gainful employment, even without consideration of the Veteran's nonservice-connected conditions.  

While the Veteran has other disabilities that are not service-connected and affect his functioning, including degenerative joint disease of the hips and knees, peripheral vascular disease, hypertension, chronic obstructive pulmonary disease (COPD) and residuals of a stroke and myocardial infarction, the Board finds that the medical evidence of record establishes that the service-connected osteoarthritis of the lumbosacral strain rendered him unemployable prior to July 31, 2012.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background which is limited to a high school education and past work experience as a carpenter and inspector (which required a significant amount of walking and climbing ladders).  Therefore, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled throughout the claims period.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the claim for an increased rating for osteoarthritis of the lumbosacral spine, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided several VA examinations and medical opinions in response to his claim, most recently in April 2010 with an addendum report in December 2010. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although the Veteran has reported receiving disability compensation from the Social Security Administration (SSA) because of his back condition, he testified during the June 2012 hearing that he switched to retirement compensation after he stopped working in 1998 and has not been examined by the SSA for approximately 14 years.  The Board therefore finds that the Veteran's SSA records are not pertinent to the claim for an increased rating currently before the Board and attempts to obtain such records are not required by the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (VA is required to assist the veteran in obtaining identified SSA records only as long as a reasonable possibility exists that the records are relevant to the claim).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 40 percent for orthopedic impairment from osteoarthritis of the lumbosacral spine during the period prior to July 31, 2012 is denied.

Entitlement to a 50 percent rating, but not higher, for orthopedic impairment from osteoarthritis of the lumbosacral spine for the period beginning July 31, 2012 is granted.

Entitlement to a separate rating of 10 percent, but not higher, for neurological impairment to the right lower extremity from osteoarthritis of the lumbosacral spine throughout the claims period is granted. 

Entitlement to TDIU is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


